Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipation by Shaikh et al (US 2017/0187607 A1).

Claim 1 (similarly Claim 8). Shaikh shows an apparatus (figs. 1 and 3) comprising:  	a processor (fig. 3: controller 102); and  	a memory coupled with the processor (fig. 3: databases 129, 131, 142, 144), the memory storing executable instructions that when executed by the processor cause the processor to effectuate operations comprising:  	receiving first routing information associated with a first customer edge device ([0110]: master SDN controller 102 may be adapted to the topology needs of both the LAN (EastWest) and WAN (North South) with unified routing using the border gateway protocol (BGP));  	adding the first routing information to network routing information of the apparatus ([0122]: forwarding control for the devices 104 are generated and added to the routing information base (RIB) 125 for the programming of devices 104), wherein the network routing information comprises a network routing table with routes for a plurality of networks ([0122]: a forwarding information base (FIB) 127 via available interfaces 123 such as SOC SDK); and  	propagating the network routing information to a software defined network (SDN) controller ([0121]: run the routing and switching protocols and feeds operational data back to the orchestration plane and reports back analytics via the master SDN controller 102 to the orchestration layer 126 and the control layer 107), wherein, based on the network routing information, the SDN controller sends a forwarding information base (FIB) to a provider edge device connected with the first customer edge device ([0122]: an RIB manager 141 is operable to create a forwarding information base (FIB) on the devices 104 which is used by the operating system of the device 104 to find the proper interface to which the input interface should forward a data packet).

Claim 2 (similarly Claim 9). Shaikh shows the apparatus of claim 1, the operations further comprising  	propagating the network routing information to a plurality of customer edge devices, wherein the plurality of customer edge devices comprise the first customer edge device ([0121]: run the routing and switching protocols and feeds operational data back to the orchestration plane and reports back analytics via the master SDN controller 102 to the orchestration layer 126 and the control layer 107).

Claim 3 (similarly Claim 10). Shaikh shows the apparatus of claim 1, the operations further comprising  	propagating the network routing information to a plurality of customer edge devices, wherein the plurality of customer edge devices comprise the first customer edge device, wherein the network routing information is a unified routing information base (RIB) for the plurality of customer edge devices ([0122]: forwarding control for the devices 104 are generated and added to the routing information base (RIB) 125 for the programming of devices 104, an edge device).

Claim 4 (similarly Claim 11). Shaikh shows the apparatus of claim 1, wherein the network routing information comprises a security policy ([0004]: to drive security applications; [0129]: consistently administering and enforcing policy—Firewall—).

Claim 5 (similarly Claim 12). Shaikh shows the apparatus of claim 1, wherein the network routing information comprises a security policy, wherein the security policy is based on information from a business support system (BSS) ([0117]: portal interfaces to the orchestration architecture bring controls from business support systems (BSS) stacks 110).

Claim 6 (similarly Claim 13). Shaikh shows the apparatus of claim 1, wherein the network routing information comprises a security policy, wherein the security policy comprises an access control list ([0109]: the discrete SDN co-controller 105 are configured to add network functions to the devices 105 which may include distributed routing, quality of service functions, access control lists functions and load balancing functions).

Claim 7 (similarly Claim 14). Shaikh shows the apparatus of claim 1, wherein the network routing information comprises a security policy, wherein the security policy comprises instructions for throttling traffic to the first customer edge device ([0133]: when complex services like L3 VPN (virtual private routed network) need to be offered to customers or a certain predefined Provider Edge (PE)-Customer Edge (CE) routing protocol configuration needs to be done to ensure correct routes are announced/filtered complex and chained services, such as providing inline firewall services, or providing access to cloud services from within a VPN are required to be done).

Claim 15. Shaikh shows a system (figs. 1 and 3) comprising:  	one or more processors (fig. 3: controllers 102 and 107); and  	memory coupled with the one or more processors (fig. 3: databases 129, 131, 142, 144), the memory storing executable instructions that when executed by the processor cause the processor to effectuate operations comprising:  	receiving first routing information associated with a first customer edge device ([0110]: master SDN controller 102 may be adapted to the topology needs of both the LAN (EastWest) and WAN (North South) with unified routing using the border gateway protocol (BGP));  	adding the first routing information to network routing information of the apparatus ([0122]: forwarding control for the devices 104 are generated and added to the routing information base (RIB) 125 for the programming of devices 104), wherein the network routing information comprises a network routing table with routes for a plurality of networks ([0122]: a forwarding information base (FIB) 127 via available interfaces 123 such as SOC SDK); and  	based on the network routing information, sending a forwarding information base (FIB) to a provider edge device connected with the first customer edge device ([0122]: an RIB manager 141 is operable to create a forwarding information base (FIB) on the devices 104 which is used by the operating system of the device 104 to find the proper interface to which the input interface should forward a data packet).

Claim 16. Shaikh shows the system of claim 15, the operations further comprising  	propagating the network routing information to a plurality of customer edge devices, wherein the plurality of customer edge devices comprise the first customer edge device ([0121]: run the routing and switching protocols and feeds operational data back to the orchestration plane and reports back analytics via the master SDN controller 102 to the orchestration layer 126 and the control layer 107).

Claim 17. Shaikh shows the system of claim 1, the operations further comprising  	propagating the network routing information to a plurality of customer edge devices, wherein the plurality of customer edge devices comprise the first customer edge device, wherein the network routing information is a unified routing information base (RIB) for the plurality of customer edge devices ([0122]: forwarding control for the devices 104 are generated and added to the routing information base (RIB) 125 for the programming of devices 104, an edge device).

Claim 18. Shaikh shows the system of claim 15, wherein the network routing information comprises a security policy, wherein the security policy is based on information from a business support system (BSS) ([0117]: portal interfaces to the orchestration architecture bring controls from business support systems (BSS) stacks 110).

Claim 19. Shaikh shows the system of claim 15, wherein the network routing information comprises a security policy, wherein the security policy comprises an access control list ([0109]: the discrete SDN co-controller 105 are configured to add network functions to the devices 105 which may include distributed routing, quality of service functions, access control lists functions and load balancing functions).

Claim 20. Shaikh shows the system of claim 15, wherein the network routing information comprises a security policy, wherein the security policy comprises instructions for throttling traffic to the first customer edge device ([0133]: when complex services like L3 VPN (virtual private routed network) need to be offered to customers or a certain predefined Provider Edge (PE)-Customer Edge (CE) routing protocol configuration needs to be done to ensure correct routes are announced/filtered complex and chained services, such as providing inline firewall services, or providing access to cloud services from within a VPN are required to be done).
---------- ---------- ----------
 Conclusion
The prior art made of record is considered pertinent to applicant’s disclosure.
1. Zisapel et al, US 8,842,578 B1: End-to-end (E2E) application packet flow visibility method involving acquiring communication device data associated with at least one of the first and second communication devices; determining an E2E-APF path traversing the plurality of networks over which packets comprising the exchanged information propagate; acquiring quality of service (QoS) data for at least two of the plurality of networks that the E2E-APF path traverses; and generating an E2E-APF profile, optionally comprising a QoE, responsive to the QoS and communication device data, and the E2E-APF path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        4th May 2022